Opinion on the Petition to Rehear
Me. Special Justice Erby L. Jenkins.
The appellant has filed an earnest petition to rehear in this cause. After re-examining our original opinion, we feel compelled to adhere to the conclusions stated therein.
We can find nothing” in the petition to change our reasoning in the original opinion. No new authorities are cited in said petition.
“A petition for rehearing should never be used merely for the purposes of rearguing the case on points already considered' and determined, unless some new and decisive -authority has been discovered, which was 'overlooked by the court.” Whitaker v. House (1963), 213 Tenn. 61, 372 S.W.2d 194.
The petition to rehear is hereby overruled and denied.
Dyer, Chiee Justice, and Ceeson and McCanless, Justices, and Bozeman, Special Justice, concur.